
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 720
		IN THE HOUSE OF REPRESENTATIVES
		
			June 29, 2012
			Mr. Loebsack (for
			 himself and Mr. Schilling) submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the 150th anniversary of the
		  Rock Island Arsenal and the men and women who currently and have previously
		  worked on Arsenal Island.
	
	
		Whereas the island on which Rock Island Arsenal is located
			 was first identified as a Federal military reservation by an Act of Congress in
			 1809;
		Whereas in 1852, Quartermaster-General Thomas Jesup wrote
			 to Secretary of War Charles M. Conrad that the site of Fort Armstrong, Rock
			 Island, was one of the most valuable in our western country for an
			 armory;
		Whereas in 1861—
			(1)leading citizens
			 of Davenport, Iowa; Rock Island, Illinois; and Moline, Illinois, presented the
			 Congress with a pamphlet arguing for placement of an arsenal and armory on the
			 island; and
			(2)the Iowa
			 Legislature urged the Congress to establish an arsenal on the island;
			Whereas a national arsenal was first established on the
			 island on July 11, 1862, under an Act signed into law by President Abraham
			 Lincoln;
		Whereas the Chief of Ordnance ordered Rock Island Arsenal
			 to begin manufacturing infantry and cavalry equipment on July 19, 1875;
		Whereas, on March 10, 1899, the Congress passed an Act
			 establishing a small arms manufacturing center at Rock Island Arsenal;
		Whereas, on March 22, 1903, Rock Island Arsenal workers
			 formed Local 81 of the International Association of Machinists and are today
			 represented by the American Federation of Government Employees;
		Whereas in 1923, Rock Island Arsenal became one of the
			 first locations in the United States to develop an effective method of welding
			 aluminum;
		Whereas in 1931, Rock Island Arsenal constructed the first
			 half-track combat vehicle based on a General Motors truck;
		Whereas Rock Island Arsenal manufactured the prototype for
			 the lightweight 105mm Howitzer in 1961;
		Whereas in 1969, Rock Island Arsenal was placed on the
			 National Register of Historic Places;
		Whereas since 2004, the Joint Manufacturing and Technology
			 Center has fielded over 45,000 add-on-armor kits for 6 different platforms and
			 over 15 variants to support deployed servicemembers;
		Whereas, on June 16, 2008, Rock Island Arsenal completed
			 the 1,000th Forward Repair System;
		Whereas today Rock Island Arsenal is home to more than 70
			 tenants representing diverse areas within the United States Army, the
			 Department of Defense, the Department of Homeland Security, and the private
			 sector;
		Whereas today, Rock Island Arsenal is—
			(1)the Nation’s
			 largest Government-owned and Government-operated arsenal;
			(2)the United States
			 Army’s only remaining foundry;
			(3)the only
			 multi-purpose and vertically integrated metal manufacturer in the Department of
			 Defense; and
			(4)home to the United
			 States Army’s only titanium furnace;
			Whereas over its 150 years of service as an arsenal, the
			 Rock Island Arsenal has supported United States military personnel around the
			 world;
		Whereas, throughout its history, the men and women
			 employed at Rock Island Arsenal have demonstrated tremendous dedication to our
			 men and women in uniform by producing the equipment our Nation’s deployed
			 servicemembers require to safely carry out their mission;
		Whereas over the 150 years since its establishment, the
			 Rock Island Arsenal has substantially impacted the economy, growth, culture,
			 and vibrancy of the Quad Cities;
		Whereas the bi-state support in Iowa and Illinois for Rock
			 Island Arsenal demonstrated since before its founding continues today;
		Whereas the Rock Island Arsenal continues to provide
			 critical Government-owned, Government-operated manufacturing capabilities for
			 the United States Army and Department of Defense;
		Whereas the Rock Island Arsenal continues to be a
			 centerpiece of the Quad Cities economy by—
			(1)boosting job
			 creation and economic development throughout the bi-state region in Iowa and
			 Illinois; and
			(2)supporting and
			 enhancing advanced manufacturing capabilities in the region through
			 public-private partnerships; and
			Whereas the manufacturing capabilities and experienced
			 workforce at Rock Island Arsenal will continue to be critical to our national
			 defense and readiness of the United States Army to respond to a national
			 security emergency: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the
			 150th anniversary of the Rock Island Arsenal;
			(2)honors the
			 critical role Rock Island Arsenal and its workforce have played in our national
			 defense and in equipping our men and women in uniform throughout its 150-year
			 history;
			(3)recognizes the
			 ongoing importance of maintaining and enhancing the Government-owned and
			 Government-operated manufacturing capabilities provided by Rock Island Arsenal
			 to the United States Army and to our national defense;
			(4)appreciates the
			 active role Rock Island Arsenal has played in job creation, economic
			 development, and support of advanced manufacturing capabilities in the Quad
			 Cities and in the region throughout its history; and
			(5)encourages the
			 people of the United States to commemorate and honor the role and contribution
			 of Rock Island Arsenal to our national defense and to our men and women in
			 uniform on the occasion of its 150th anniversary.
			
